          Case 6:19-cv-00383-GAP-GJK
Filing # 82684351                      Document
                   E-Filed 12/31/2018 10:47:15  1-2 Filed 02/27/19 Page 1 of 28 PageID 8
                                               AM


                       IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                               IN AND FOR ORANGE COUNTY, FLORIDA

          DANIEL J. NEWLIN, P.A., d/b/a THE LAW                  CASE NO.:
          OFFICES OF DAN NEWLIN & PARTNERS,
          DAN NEWLIN & PARTNERS, and DAN
          NEWLIN     &   PARTNERS          INJURY
          ATTORNEYS, a Florida corporation,

                      Plaintiff,

          vs.

          DEX MEDIA HOLDINGS, INC., d/b/a
          DEXYP, a foreign profit corporation;
          FENSTERSHEIB LAW GROUP, P.A., a
          Florida profit corporation; ROBERT J.
          FENSTERSHEIB, an individual; and DAVID
          S. FENSTERSHEIB, an individual,

                    Defendants.
          ____________________________________/

                                                 COMPLAINT

                Plaintiff, DANIEL J. NEWLIN, P.A., d/b/a THE LAW OFFICES OF DAN NEWLIN &

         PARTNERS, DAN NEWLIN & PARTNERS, and DAN NEWLIN & PARTNERS INJURY

         ATTORNEYS, a Florida corporation (“Newlin Law”), files this complaint against Defendants,

         DEX MEDIA HOLDINGS, INC., d/b/a DEXYP, a foreign profit corporation (“Lead Broker”);

         FENSTERSHEIB LAW GROUP, P.A., a Florida profit corporation (“Fenstersheib Law”);

         ROBERT J. FENSTERSHEIB, an individual (“Robert Fenstersheib”); and DAVID S.

         FENSTERSHEIB, an individual (“David Fenstersheib”), (the law firm and lawyers are collectively

         referred to as “Defendants”).

                                               INTRODUCTION

                1.      Lead Broker Defendants are trafficking in the purchase and sale of accident

         victims’ legal cases in exchange for U.S. currency by conducting, participating in, conspiring to
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 2 of 28 PageID 9



commit, and/or aiding and abetting the publication of misleading and deceptive internet advertising

campaigns and intake schemes that are intentionally designed to trade on the goodwill of Newlin

Law, developed in the name of Dan Newlin, and to confuse and mislead consumers searching for

Newlin Law on the internet for legal representation. In carrying out, participating in, conspiring

to commit, and/or aiding and abetting this deceptive scheme, Lead Broker and Defendants traffic

in the purchase and sale of accident victims’ legal cases that result from stolen internet traffic of

consumers searching for Newlin Law in violation of Florida law.

                             PARTIES, JURISDICTION, AND VENUE

        2.         Newlin Law is a Florida corporation with its principal place of business located at

7335 W. Sand Lake Rd., Suite 300, Orlando, FL 32810.

        3.         Lead Broker is a foreign profit corporation with its principal place of business

located at 2200 West Airfield Drive, DFW Airport, TX 75261.

        4.         Fenstersheib Law is a Florida profit corporation with its principal place of business

located at 520 W. Hallandale Bch., Hallandale, FL 33009.

        5.         Robert Fenstersheib is a licensed attorney who practices law in Florida.

        6.         David S. Fenstersheib is a licensed attorney who practices law in Florida.

        7.         This is an action for injunctive relief, damages, and other relief with an amount in

controversy in excess of Fifteen Thousand and No/100 dollars ($15,000.00), exclusive of costs and

attorneys’ fees.

        8.         This Court has jurisdiction over this matter pursuant to section 26.012, Florida

Statutes.

        9.         Venue is proper in this Court pursuant to sections 47.011 and 47.051, Florida

Statutes, because the cause of action accrued in Orange County, Florida. Specifically, the affected
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 3 of 28 PageID 10



party, Newlin Law, is located in Orange County, Florida, and misled and diverted consumers in

Orange County, Florida, are being directed to Defendants in Orange County, Florida, for accidents

that occur in Orange County, Florida.

                                  GENERAL ALLEGATIONS

       10.     Newlin Law, is engaged in the business of providing legal services to victims of

personal injury and wrongful death resulting from auto accidents, premises liability, medical

malpractice, workplace injuries, etc. Newlin Law is a highly reputable legal practice with five

offices throughout central Florida and over sixty highly experienced attorneys on staff.

       11.     Newlin Law is the owner of the common law service marks and trademarks “Law

Offices of Dan Newlin,” “The Law Offices of Dan Newlin & Partners,” “Dan Newlin & Partners,”

and “Dan Newlin & Partners Injury Attorneys”1 (the “Service Mark”). Newlin Law uses the

Service Mark in connection with its legal practice, and as a result of its over fifteen (15) years of

continuous and exclusive use in the marketplace, the Service Mark is distinctive of the legal

services Newlin Law provides.

       12.     Non-party attorney, Daniel Newlin, has licensed his name to Newlin Law for use in

the provision of legal services and Newlin Law has the right to bring this action to prohibit use of

the name Daniel Newlin, Dan Newlin or any other variant thereof (collectively, the “Newlin

Name”). Moreover, Daniel Newlin has assigned to Newlin Law his individual rights to any claims

for the unauthorized use of his name.

       13.     Newlin Law has expended a great deal of effort, care, and money to brand itself as

a highly reputable law firm throughout Florida. Accordingly, Newlin Law enjoys strong rights in



1
  The trade names and associated logos “Dan Newlin & Partners” and “Dan Newlin & Partners
Injury Attorneys” are registered with the United States Patent and Trademark Office under
registration numbers, 5553966, 5553968, and 5553969.
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 4 of 28 PageID 11



the Service Mark and the Newlin Name, and consumers and the general public strongly associate

the Service Mark and the Newlin Name with the services provided by Newlin Law.

       14.     In addition to the Service Mark and the Newlin Name, Newlin Law also enjoys

intellectual property rights in its website located at: www.newlinlaw.com (“Newlin’s

Website”).

       15.     Newlin Law utilizes the Google search engine (“Google”) to place “pay-per-click”

(“PPC”) advertisements for Newlin’s Website. Accordingly, when consumers search for “Dan

Newlin,” “Dan Newlin Attorney,” “Daniel Newlin,” or “Newlin Law” on certain search engines,

Newlin’s Website will be the top search result.

       16.     One of the most common ways consumers find Newlin Law is by searching Google

for some variation of the Newlin Name or Newlin Law, e.g., Dan Newlin or Attorney Dan Newlin.

       17.     When consumers utilize these derivations of the Newlin Name as search terms on

Google the search should trigger the appearance of Newlin Law.

       18.     However, Defendants have hired Lead Broker who is illegally obtaining and selling

accident victim legal case “leads” to Defendants in exchange for U.S. currency.

       19.     Lead Broker has published deceptive and fraudulent ads on Google for the sole

purpose of intercepting consumers searching for Newlin Law. More specifically, Lead Broker

provides marketing solutions to business clients, including, but not limited to, search, display,

social, and print directory solutions through its proprietary search sites, such as Yellowpages.com,

Superpages.com, and Dexknows.com, as well as extended network of partner sites; and online

local search engine Websites, mobile local search applications, and placement of client’s

information and advertisements on search engine Websites under Dex and YP brands.

Unfortunately, the internet advertisements that Lead Broker utilizes to direct accident victims to
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 5 of 28 PageID 12



its lead referral customers, e.g., Defendants, are highly deceptive, unlawful, and unethical.

       20.     Once Lead Broker acquires the accident victims’ legal cases as signed clients or

potential clients, Lead Broker and Defendants engage in the acquisition, purchase, and sale of

accident victims’ legal case leads resulting from highly deceptive, unlawful, and unethical

advertisements placed via Google Adwords, Google Express, or other Google advertising tools.

       21.     Upon information and belief, Lead Broker and Defendants are trafficking in the

purchase and sale of accident victims’ legal cases in exchange for U.S. currency that are resulting

from publishing deceptive and unlawful advertisements through or referencing the “888”

telephone      numbers        and/or      websites:       (a)     (888)      203-3866           D/B/A

WWW.ATLSWIGHS.ATLASWEIGHING.LIVE;                         (b)     (888)      204-7949           D/B/A

WWW.VISIONINTEGRATOR.SITE;                    and/or      (c)     (888)      251-0799           D/B/A

WWW.STERLINGROTATIONALMOLDING.SHOP (“Lead Broker Websites”) with the

express intention of stealing consumers who were searching for Newlin Law.

       22.     Examples of Lead Broker’s deceptive, unlawful, and unethical advertisements

placed via Google are shown below:

                               SCREENSHOTS ON NEXT PAGE
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 6 of 28 PageID 13
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 7 of 28 PageID 14
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 8 of 28 PageID 15




      23.     When Lead Broker engages Google using different tools like Google AdWords,

consumers who are searching for Dan Newlin, Attorney Daniel Newlin, Newlin Law, Newlin’s

Website, the Service Mark, or another variation of the Newlin Name on Google using a mobile
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 9 of 28 PageID 16



phone or device are presented with the above highly deceptive, unlawful, and unethical listings

that appear in an effort to fraudulently divert that search traffic to Lead Broker, then ultimately

Defendants.

        24.    After clicking on the Lead Broker Website’s PPC advertisements, consumers are

connected to a recording via telephone that collect information about the accident victim and the

case, then the accident victim’s case lead is connected to one of Lead Broker’s customers, e.g.,

Defendants’ office, in exchange for U.S. currency.

        25.    On or about December 29, 2018, separate callers were connected to Defendants’

office and told that one of Defendants’ attorneys would be contacting the caller as soon as possible.

        26.    These accident victims are unknowingly, unlawfully, and unethically sold as leads

to Defendants, who have jointly, severally, and knowingly conspired in this scheme or aided and

abetted it.

        27.    Newlin Law is informed and believes Lead Broker is using Google’s advertising

tools in a manner that makes the Lead Broker’s deceptive, unlawful, and unethical Google

advertisements appear as related to or derived from Newlin Law. This use of deceptive, unlawful,

and unethical Google advertisements that appear on a search for the Newlin Name, Newlin Law,

or any hybrid thereof, violate Florida law, Florida administrative rules, and Federal law.

        28.    Newlin Law is informed and believes that Lead Broker is engaging and utilizing

Google advertising tools with general and specific keyword buys which are deceptively,

unlawfully, and unethically placing the fraudulent ads within the Google search results for Newlin

Law. Additionally, Lead Broker’s advertisements do not clearly indicate that they are a separate

legal service provider from Newlin Law and not associated with it in any way. (Lead Broker’s

deceptive, unlawful, and unethical acts referred to above are collectively referred to herein as the
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 10 of 28 PageID 17



 “Lead Broker’s Advertising Scheme”).

        29.     Newlin Law has not authorized Lead Broker, nor Defendants, to use its Service

 Mark, the Newlin name, or any variation thereof in commerce.

        30.     Lead Broker’s Advertising S cheme involves trading on the goodwill of the

 “Newlin” name to cause initial confusion among consumers searching for Newlin Law.

        31.     Lead Broker’s Advertising Scheme causes confusion and mistake among

 consumers as to the source or origin of Lead Broker’s advertisements, and misleads consumers into

 believing they are being directed to the Newlin Website, when in fact, they are being directed to

 Lead Broker’s Websites or call center, then they are being connected to or referred to Defendants.

        32.     Additionally, by using generic words or phrases in the ads with such close

 proximity to Newlin Law’s paid advertisements and organic search results, Lead Broker and

 Defendants are deceptively, intentionally, and knowingly diverting consumers searching for

 Newlin Law who are attempting to navigate to the Newlin Website and contact Newlin Law.

        33.     Under Rule 4-7 of the Florida Bar’s Rules of Professional Conduct, information

 about legal services in internet advertising and websites must comply with the Rules, including

 Rule 4-7.12(a)(2) requires that all advertisements for legal employment must include “the city,

 town or county of 1 or more bona fide locations of the lawyer who will perform the services

 advertised.” Rule 4-7.13(a)(2) describes advertising as deceptive and inherently misleading when

 it “omits information that is necessary to prevent the information supplied from being

 misleading.” Rule 4-7.13(a)(3) describes advertising as deceptive and inherently misleading

 when it implies the existence of material nonexistent fact.”

        34.     The advertisements used in Lead Broker’s Advertising Scheme fail to comply with

 the Florida Bar Rules of Professional Conduct by:
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 11 of 28 PageID 18



               a. Failing to state the city, town or county of 1 or more bona fide locations of the
                  lawyer who will perform the services advertised;

               b. Omitting information that is necessary to prevent the information supplied from
                  being misleading including an address or any other information to show it is not
                  related in any way with Newlin Law.

               c. Implying the existence of material nonexistent facts, i.e., that they are Newlin Law
                  or are related with Newlin Law.

         35.      By omitting this information, the advertisements used in Lead Broker’s

 Advertising Scheme are deceptive, inherently misleading, and unethical.

         36.      Furthermore, Rule 4-7.22(a) of the Florida Bar’s Rules of Professional Conduct

 provides that “[a] lawyer is prohibited from participating with any qualifying provider that does not

 meet the requirements of this rule and any other applicable Rule Regulating the Florida Bar.”

         37.      By definition, Lead Broker is a “qualifying provider” because it “match[es] a

 prospective client with lawyers or law firms.” Rule 4-7.22(b), Fla. Bar R. Prof. Cond.

         38.      Furthermore, “[a] lawyer who participates with a qualifying provider . . . is

 responsible for the qualifying provider’s compliance with [Rule 4-7.22] if . . . the lawyer does not

 engage in due diligence in determining the qualifying provider’s compliance with this rule before

 beginning participation with the qualifying provider . . .” Rule 4-7.22(e), Fla. Bar R. Prof. Cond.

         39.      All conditions precedent to bringing this action have occurred, have been satisfied,

 or have otherwise been waived.

               COUNT I –UNAUTHORIZED USE OF NAME FOR ADVERTISING

         40.      Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         41.      This is an action against Lead Broker for unauthorized use of the Newlin Name

 for advertising under section 540.08, Florida Statutes, and the damages arising therefrom in
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 12 of 28 PageID 19



 excess of Fifteen Thousand and No/100 Dollars ($15,000.00), exclusive of costs, interest, and

 attorneys’ fees.

         42.        The Newlin Name is the name of a natural person, i.e., Daniel Newlin, Esq.

         43.        Daniel Newlin, Esq. has licensed use of the Newlin Name to Newlin Law. Dan

 Newlin, Newlin Law, or any person or entity associated with Dan Newlin or Newlin Law have not

 given Lead Broker, nor Defendants, consent to use the Newlin Name or any variation thereof.

         44.        Lead Broker knew that it does not have consent to use the Newlin Name or any

 variation thereof.

         45.        Through Lead Broker’s Advertising Scheme, Lead Broker has publicly used for

 the purposes of trade, commerce, and advertising the Newlin Name, including, specifically,

 “Dan Newlin.”

         46.        Newlin Law has been injured and suffered losses as a result of Lead Broker’s public

 use of the name “Dan Newlin” for the purposes of trade, commerce, and advertising. Specifically,

 Lead Broker’s conduct directly and proximately caused (1) damages to Newlin Law’s business

 reputation, brand, and good will by diverting clients to Defendants, (2) lost profits because

 clients who were reasonably likely to hire Newlin Law for its services were misled into

 obtaining legal services from Defendants, and (3) additional costs to implement corrective

 advertisement to remedy the damages to Newlin Law’s business reputation, brand, and goodwill.

         47.        Newlin Law has the right to recover damages for the injuries and losses caused

 by Lead Broker’s unauthorized public use of the name “Dan Newlin.”

         48.        Additionally, Newlin Law has the equitable right to enjoin Lead Broker from the

 unauthorized public use of the name “Dan Newlin.”

         49.        Newlin Law has no adequate remedy at law for Lead Broker’s unauthorized
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 13 of 28 PageID 20



 conduct.

         50.     Lead Broker’s actions have caused and, unless restrained by the Court, will

 continue to cause irreparable injury to Newlin Law.

         WHEREFORE, Newlin Law demands judgment against Lead Broker for damages,

 including royalty damages, injunctive relief, and such other relief that this Court deems proper.

      COUNT II – VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE
                              PRACTICES ACT

         51.     Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         52.     This is an action against Lead Broker for violation of Florida’s Unfair and Deceptive

 Trade Practices Act, section 501.201, et seq., Florida Statutes, damages arising therefrom in excess

 of Fifteen Thousand and No/100 Dollars ($15,000.00), and for injunctive relief to prevent future

 non-monetary harm.

         53.     Lead Broker has engaged in unfair and deceptive acts and practices in the

 advertisement of its services by improperly misleading and deceiving consumers into believing

 that Lead Broker and/or Defendants are associated with, related to, or are in fact Newlin Law.

         54.     Lead Broker’s trafficking in the purchase and sale of accident victims’ legal cases

 in exchange for U.S. currency unfairly competes with Newlin Law by negatively impacting its

 normal and customary business flow, resulting in associated loss of revenue.

         55.     Newlin Law is aggrieved and has suffered damages as a result of Lead Broker’s

 unfair method of competition, unconscionable acts and practices, and unfair and deceptive acts

 and practices as set forth in section 501.204, Florida Statutes.

         56.     Lead Broker’s actions, as described above, have caused non-monetary injury

 to Newlin Law’s goodwill and will continue to cause non-monetary irreparable harm for which
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 14 of 28 PageID 21



 Newlin Law has no adequate remedy at law.

         57.     Newlin Law is entitled to an injunction prohibiting Lead Broker from engaging in

 willful and malicious unfair methods of competition, unconscionable acts and practices, and unfair

 and deceptive acts and practices under section 501.211(1), Florida Statutes.

         58.     Newlin Law is entitled to recover its reasonable attorneys’ fees pursuant to

 section 501.2105, Florida Statutes.

         WHEREFORE, Newlin Law demands judgment against Lead Broker for damages,

 including royalty damages, injunctive relief, attorneys’ fees, and such other relief that this Court

 deems proper.

                        COUNT III – SERVICE MARK INFRINGEMENT

         59.     Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         60.     This is an action against Lead Broker for service mark infringement, and the

 damages arising therefrom in excess of Fifteen Thousand and No/100 Dollars ($15,000.00),

 exclusive of costs, interest, and attorneys’ fees.

         61.     Newlin Law enjoys common law rights to the Service Mark because it was the first

 to appropriate the name “Dan Newlin” and use it in commerce in connection with legal services,

 Newlin Law has expended a great deal of effort, care, and money to brand itself as a highly

 reputable law firm, Newlin Law has continuously and substantially exclusively publicly used the

 Service Mark throughout Florida since at least as early as May 2002. Consumers and the general

 public strongly associate the Service Mark with the services provided by Newlin Law.

         62.     The Lead Broker’s Advertising Scheme causes initial confusion among consumers

 searching the internet for Newlin Law, and Lead Broker is aware of the confusion caused by the
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 15 of 28 PageID 22



 Advertising Scheme.

          63.    Lead Broker’s use of the Advertising Scheme is likely to cause or has caused

 confusion, mistake, and deception as to the source or origin of its or Defendants’ services and

 strongly implies that its or Defendants’ services are approved by, sponsored by, or somehow

 affiliated with Newlin Law or causes initial confusion by unfairly trading on the Newlin Name and

 brand.

          64.    Lead Broker’s use of the Advertising Scheme constitutes service mark infringement

 and has caused damages to Newlin Law in an amount to be determined at trial.

          65.    Lead Broker’s use of the Advertising Scheme has caused and, unless restrained by

 the Court, will continue to cause irreparable injury to Newlin Law for which Newlin Law has

 no adequate remedy at law to prevent Lead Broker’s service mark infringement.

          WHEREFORE, Newlin Law demands judgment against Lead Broker for damages,

 including royalty damages, injunctive relief, and such other relief that this Court deems proper.

     COUNT IV – VIOLATION OF FLORIDA’S MISLEADING ADVERTISING LAW

          66.    Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

          67.    This is an action against Lead Broker f or misleading advertising under section

 817.41, Florida Statutes.

          68.    Lead Broker’s use of the Advertising Scheme constitutes misleading advertising as

 defined in section 817.40(5), Florida Statutes, and are prohibited under section 817.41, Florida

 Statutes.

          69.    Lead Broker knew the use of the Advertising Scheme constitutes misleading

 advertising as defined in section 817.40(5), Florida Statutes, and are prohibited under section
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 16 of 28 PageID 23



 817.41, Florida Statutes.

         70.     Lead Broker made and publicly disseminated the above-described advertisements,

 which misled accident victims to believe they would be contacting Newlin Law, when they were

 actually being directed to Lead Broker and/or Defendants.

         71.     Lead Broker made and publicly disseminated the advertisements with the intent or

 purpose, either directly or indirectly, of selling legal services, or to induce the public into entering

 into an obligation relating to legal services.

         72.     Lead Broker’s advertisements were misrepresentations of material fact that Lead

 Broker and Defendants knew, or in the exercise of reasonable care should have known, would

 mislead the public into believing they were contacting Newlin Law, instead of being directed to

 Lead Broker and/or Defendants.

         73.     Lead Broker intended for the public to rely and act upon the advertisements for the

 purpose of generating clients that were seeking legal services.

         74.     Newlin Law is a competitor of Lead Broker and/or Defendants.

         75.     As a direct and proximate result of Lead Broker’s violations of Florida’s Misleading

 Advertising Law, Newlin Law has suffered significant damages.

         WHEREFORE, Newlin Law demands judgment against Lead Broker for damages, interest,

 costs, attorneys’ fees, and such other relief that this Court deems proper.

                    COUNT V – COMMON LAW UNFAIR COMPETITION

         76.     Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         77.     This is an action against Lead Broker for unfair competition.

         78.     Lead Broker’s actions set forth herein constitute an unfair, unlawful, or deceptive
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 17 of 28 PageID 24



 business practice.

         79.     Newlin Law competes with Lead Broker for a common pool of customers.

         80.     Lead Broker’s advertisements created a likelihood of customer confusion.

         81.     As a direct and proximate result of Lead Broker’s unfair competition, Newlin Law

 has suffered significant damages.

         WHEREFORE, Newlin Law demands judgment against Lead Broker for damages, interest,

 costs, and such other relief that this Court deems just and proper.

     COUNT VI – AIDING AND ABETTING UNAUTHORIZED USE OF NAME FOR
                              ADVERTISING

         82.     Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         83.     This is an action against Defendants for aiding and abetting unauthorized use of

 the Newlin Name for advertising under section 540.08, Florida Statutes, and the damages arising

 therefrom in excess of Fifteen Thousand and No/100 Dollars ($15,000.00), exclusive of costs,

 interest, and attorneys’ fees.

         84.     The Newlin Name is the name of a natural person, i.e., Daniel Newlin, Esq.

         85.     Daniel Newlin, Esq. has licensed use of the Newlin Name to Newlin Law. Dan

 Newlin, Newlin Law, or any person or entity associated with Dan Newlin or Newlin Law have not

 given Defendants, nor Lead Broker, consent to use the Newlin Name or any variation thereof.

         86.     Defendants knew that Lead Broker did not have consent to use the Newlin Name

 or any variation thereof.

         87.     By purchasing client referrals from Lead Broker, Defendants are providing

 substantial assistance or encouragement of Lead Broker and the Advertising Scheme publicly

 used for the purposes of trade, commerce, and advertising the Newlin Name, including,
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 18 of 28 PageID 25



 specifically, “Dan Newlin.”

         88.     Newlin Law has been injured and suffered losses as a result of Defendants’ aiding

 and abetting of Lead Broker’s public use of the name “Dan Newlin” for the purposes of trade,

 commerce, and advertising. Specifically, Defendants aiding and abetting of Lead Broker’s

 conduct directly and proximately caused (1) damages to Newlin Law’s business reputation, brand,

 and good will by diverting clients to Defendants, (2) lost profits because clients who were

 reasonably likely to hire Newlin Law for its services were misled into obtaining legal services

 from Defendants, and (3) additional costs to implement corrective advertisement to remedy the

 damages to Newlin Law’s business reputation, brand, and goodwill.

         89.     Newlin Law has the right to recover damages for the injuries and losses caused

 by Defendants’ aiding and abetting of Lead Broker’s unauthorized public use of the name “Dan

 Newlin.”

         90.     Additionally, Newlin Law has the equitable right to enjoin Defendants from aiding

 and abetting Lead Broker’s unauthorized public use of the name “Dan Newlin.”

         91.     Newlin Law has no adequate remedy at law for Defendants’ aiding and abetting of

 Lead Broker’s unauthorized conduct.

         92.     Defendants’ aiding and abetting of Lead Broker’s actions have caused and, unless

 restrained by the Court, will continue to cause irreparable injury to Newlin Law.

         WHEREFORE, Newlin Law demands judgment against Defendants for damages,

 including royalty damages, injunctive relief, and such other relief that this Court deems proper.

  COUNT VII – CIVIL CONSPIRACY TO COMMIT UNAUTHORIZED USE OF NAME
                            FOR ADVERTISING

         93.     Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 19 of 28 PageID 26



         94.     This is an action against Defendants for civil conspiracy to use for advertising the

 Newlin Name without authorization under section 540.08, Florida Statutes, and the damages

 arising therefrom in excess of Fifteen Thousand and No/100 Dollars ($15,000.00), exclusive of

 costs, interest, and attorneys’ fees.

         95.     The Newlin Name is the name of a natural person, i.e., Daniel Newlin, Esq.

         96.     Daniel Newlin, Esq. has licensed use of the Newlin Name to Newlin Law. Dan

 Newlin, Newlin Law, or any person or entity associated with Dan Newlin or Newlin Law have not

 given Defendants, nor Lead Broker, consent to use the Newlin Name or any variation thereof.

         97.     Defendants knew that Lead Broker did not have consent to use the Newlin Name

 or any variation thereof and conspired with Lead Broker to unlawfully use the Newlin Name.

         98.     By trafficking in the purchase of accident victims’ legal cases from Lead Broker in

 exchange for U.S. currency, Defendants committed an overt act in furtherance of the Lead

 Broker’s Advertising Scheme that publicly used for the purposes of trade, commerce, and

 advertising the Newlin Name, including, specifically, “Dan Newlin.”

         99.     Newlin Law has been injured and suffered losses as a result of Defendants

 conspiring with Lead Broker to publicly use the name “Dan Newlin” for the purposes of trade,

 commerce, and advertising. Specifically, Defendants conspiring with Lead Broker’s conduct

 directly and proximately caused (1) damages to Newlin Law’s business reputation, brand, and

 good will by diverting clients to Defendants, (2) lost profits because clients who were

 reasonably likely to hire Newlin Law for its services were misled into obtaining legal services

 from Defendants, and (3) additional costs to implement corrective advertisement to remedy the

 damages to Newlin Law’s business reputation, brand, and goodwill.

         100.    Newlin Law has the right to recover damages for the injuries and losses caused
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 20 of 28 PageID 27



 by Defendants conspiring with Lead Broker’s unauthorized public use of the name “Dan Newlin.”

         101.    Additionally, Newlin Law has the equitable right to enjoin Defendants from

 conspiring with Lead Broker’s unauthorized public use of the name “Dan Newlin.”

         102.    Newlin Law has no adequate remedy at law to prevent Defendants from conspiring

 with Lead Broker for the unauthorized conduct.

         103.    Defendants’ conspiracy with Lead Broker’s unlawful actions have caused and,

 unless restrained by the Court, will continue to cause irreparable injury to Newlin Law.

         WHEREFORE, Newlin Law demands judgment against Defendants for damages,

 including royalty damages, injunctive relief, and such other relief that this Court deems proper.

    COUNT VIII – VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE
                             PRACTICES ACT

         104.    Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         105.    This is an action against Defendants for violation of Florida’s Unfair and Deceptive

 Trade Practices Act, section 501.201, et seq., Florida Statutes, damages arising therefrom in excess

 of Fifteen Thousand and No/100 Dollars ($15,000.00), and for injunctive relief to prevent future

 non-monetary harm.

         106.    Defendants, in conjunction with Lead Broker, have engaged in unfair and

 deceptive acts and practices in the advertisement of its services by improperly misleading and

 deceiving consumers into believing that Defendants, via Lead Brokers’ Advertising Scheme, are

 associated with, related to, or are in fact Newlin Law.

         107.    Defendants’ trafficking in the purchase of accident victims’ cases from Lead Broker

 in exchange for U.S. currency unfairly competes with Newlin Law by negatively impacting its

 normal and customary business flow, resulting in associated loss of revenue.
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 21 of 28 PageID 28



         108.    Newlin Law is aggrieved and has suffered damages as a result of Defendants’ and

 Lead Broker’s unfair method of competition, unconscionable acts and practices, and unfair and

 deceptive acts and practices as set forth in section 501.204, Florida Statutes.

         109.    Defendants’ and Lead Broker’s actions, as described above, have caused non-

 monetary injury to Newlin Law’s goodwill and will continue to cause non-monetary irreparable

 harm for which Newlin Law has no adequate remedy at law.

         110.    Newlin Law is entitled to an injunction prohibiting Defendants and Lead Broker

 from engaging in willful and malicious unfair methods of competition, unconscionable acts and

 practices, and unfair and deceptive acts and practices under section 501.211(1), Florida Statutes.

         111.    Newlin Law is entitled to recover its reasonable attorneys’ fees pursuant to

 section 501.2105, Florida Statutes.

         WHEREFORE, Newlin Law demands judgment against Defendants for damages,

 including royalty damages, injunctive relief, attorneys’ fees, and such other relief that this Court

 deems proper.

       COUNT IX – AIDING AND ABETTING SERVICE MARK INFRINGEMENT

         112.    Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         113.    This is an action against Defendants for aiding and abetting service mark

 infringement, and the damages arising therefrom in excess of Fifteen Thousand and No/100

 Dollars ($15,000.00), exclusive of costs, interest, and attorneys’ fees.

         114.    Newlin Law enjoys common law rights to the Service Mark because it was the first

 to appropriate the name “Dan Newlin” and use it in commerce in connection with legal services,

 Newlin Law has expended a great deal of effort, care, and money to brand itself as a highly
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 22 of 28 PageID 29



 reputable law firm, Newlin Law has continuously and substantially exclusively publicly used the

 Service Mark throughout Florida since at least as early as May 2002. Consumers and the general

 public strongly associate the Service Mark with the services provided by Newlin Law.

        115.    Lead Broker’s Advertising Scheme causes initial confusion among consumers

 searching the internet for Newlin Law, and Defendants are aware of the confusion caused by Lead

 Broker’s use of the Advertising Scheme.

        116.    Lead Broker’s use of the Advertising Scheme is likely to cause or has caused

 confusion, mistake, and deception as to the source or origin of Defendants’ services and

 strongly implies that Defendants’ services are approved by, sponsored by, or somehow affiliated

 with Newlin Law or causes initial confusion by unfairly trading on the Newlin Name and brand.

        117.    By purchasing client referrals from Lead Broker, Defendants are providing

 substantial assistance or encouragement of Lead Broker’s use of the Advertising Scheme.

        118.    Defendants’ aiding and abetting of Lead Broker’s use of the Advertising Scheme

 constitutes service mark infringement and has caused damages to Newlin Law in an amount to be

 determined at trial.

        119.    Defendants’ aiding and abetting of Lead Broker’s use of the Advertising Scheme

 has caused and, unless restrained by the Court, will continue to cause irreparable injury to Newlin

 Law for which Newlin Law has no adequate remedy at law to prevent Defendants’ aiding and

 abetting of Lead Broker’s service mark infringement.

        WHEREFORE, Newlin Law demands judgment against Defendants for damages,

 including royalty damages, injunctive relief, and such other relief that this Court deems proper.

  COUNT X – CIVIL CONSPIRACY TO COMMIT SERVICE MARK INFRINGEMENT

        120.    Newlin Law incorporates by reference the above paragraphs numbered 1 through
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 23 of 28 PageID 30



 39, as if fully set forth herein.

         121.    This is an action against Defendants for conspiring with Lead Broker to commit

 service mark infringement, and the damages arising therefrom in excess of Fifteen Thousand

 and No/100 Dollars ($15,000.00), exclusive of costs, interest, and attorneys’ fees.

         122.    Newlin Law enjoys common law rights to the Service Mark because it was the first

 to appropriate the name “Dan Newlin” and use it in commerce in connection with legal services,

 Newlin Law has expended a great deal of effort, care, and money to brand itself as a highly

 reputable law firm, Newlin Law has continuously and substantially exclusively publicly used the

 Service Mark throughout Florida since at least as early as May 2002. Consumers and the general

 public strongly associate the Service Mark with the services provided by Newlin Law.

         123.    Lead Broker’s Advertising Scheme causes initial confusion among consumers

 searching the internet for Newlin Law, and Defendants are aware of the confusion caused by Lead

 Broker’s use of the Advertising Scheme.

         124.    Lead Broker’s Advertising Scheme is likely to cause or has caused confusion,

 mistake, and deception as to the source or origin of Defendants’ services and strongly implies

 that Defendants’ services are approved by, sponsored by, or somehow affiliated with Newlin Law

 or causes initial confusion by unfairly trading on the Newlin Name and brand.

         125.    By trafficking in the purchase from Lead Broker of accident victims’ legal cases in

 exchange for U.S. currency, Defendants committed an overt act in furtherance of Lead Broker’s

 unlawful use of the Advertising Scheme.

         126.    Defendants conspiring with Lead Broker’s use of the Advertising Scheme

 constitutes service mark infringement and has caused damages to Newlin Law in an amount to be

 determined at trial.
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 24 of 28 PageID 31



         127.    Defendants conspiring with Lead Broker’s use of the Advertising Scheme has

 caused and, unless restrained by the Court, will continue to cause irreparable injury to Newlin

 Law for which no adequate remedy at law exists for Defendants conspiring with Lead Broker

 to commit service mark infringement.

         WHEREFORE, Newlin Law demands judgment against Defendants for damages,

 including royalty damages, injunctive relief, and such other relief that this Court deems proper.

        COUNT XI – AIDING AND ABETTING THE VIOLATION OF FLORIDA’S
                       MISLEADING ADVERTISING LAW

         128.    Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         129.    This is an action against Defendants for aiding and abetting Lead Broker’s

 misleading advertising under section 817.41, Florida Statutes.

         130.    Lead Broker’s use of the Advertising Scheme constitutes misleading advertising as

 defined in section 817.40(5), Florida Statutes, and are prohibited under section 817.41, Florida

 Statutes.

         131.    Defendants knew that Lead Broker’s use of the Advertising Scheme constitutes

 misleading advertising as defined in section 817.40(5), Florida Statutes, and are prohibited under

 section 817.41, Florida Statutes.

         132.    Lead Broker made and publicly disseminated the above-described advertisements,

 which misled accident victims to believe they would be contacting Newlin Law, when they were

 actually being directed to Lead Broker and/or Defendants.

         133.    Defendants knew that Lead Broker making and publicly disseminating the above-

 described advertisements would misled accident victims to believe they would be contacting

 Newlin Law, when they were actually being directed to Lead Broker and/or Defendants.
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 25 of 28 PageID 32



         134.    Lead Broker made and publicly disseminated the advertisements with the intent or

 purpose, either directly or indirectly, of selling legal services, or to induce the public into entering

 into an obligation relating to legal services.

         135.    Lead Broker’s advertisements were misrepresentations of material fact that Lead

 Broker and Defendants knew, or in the exercise of reasonable care should have known, would

 mislead the public into believing they were contacting Newlin Law, instead of being directed to

 Lead Broker and/or Defendants.

         136.    Lead Broker and Defendants intended for the public to rely and act upon the

 advertisements for the purpose of generating clients that were seeking legal services.

         137.    By trafficking in the purchase of accident victims’ legal cases from Lead Broker in

 exchange for U.S. currency, Defendants provided substantial assistance or encouragement of Lead

 Broker’s unlawful actions.

         138.    Newlin Law is a competitor of Defendants.

         139.    As a direct and proximate result of Defendants’ aiding and abetting of Lead

 Broker’s violations of Florida’s Misleading Advertising Law, Newlin Law has suffered significant

 damages.

         WHEREFORE, Newlin Law demands judgment against Defendants for damages, interest,

 costs, attorneys’ fees, and such other relief that this Court deems proper.

      COUNT XII – CIVIL CONSPIRACY TO VIOLATE FLORIDA’S MISLEADING
                             ADVERTISING LAW

         140.    Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         141.    This is an action against Defendants for conspiring with Lead Broker to publish

 misleading advertising under section 817.41, Florida Statutes.
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 26 of 28 PageID 33



         142.    Defendants conspired with Lead Broker in the use of the Advertising Scheme

 constituting misleading advertising as defined in section 817.40(5), Florida Statutes, which are

 prohibited under section 817.41, Florida Statutes.

         143.    Defendants and Lead Broker conspired to make and publicly disseminated the

 above-described advertisements, which misled accident victims to believe they would be

 contacting Newlin Law, when they were actually being directed to Defendants.

         144.    Defendants conspired with Lead Broker to make and/or publicly disseminated

 the advertisements with the intent or purpose, either directly or indirectly, of selling legal services,

 or to induce the public into entering into an obligation relating to legal services.

         145.    The above described advertisements were misrepresentations of material fact that

 Defendants and Lead Broker knew, or in the exercise of reasonable care should have known,

 would mislead the public into believing they were contacting Newlin Law, instead of being directed

 to Lead Broker and/or Defendants.

         146.    Defendants and Lead Broker conspired and intended for the public to rely and act

 upon the advertisements for the purpose of directing clients to Defendants that were seeking legal

 services from Newlin Law.

         147.    By trafficking in the purchase of accident victims’ legal case from Lead Broker in

 exchange for U.S. currency, Defendants committed an overt act in furtherance of Lead Broker’s

 unlawful actions.

         148.    Newlin Law is a competitor of Defendants.

         149.    As a direct and proximate result of Defendants conspiring with Lead Broker, they

 violated Florida’s Misleading Advertising Law, Newlin Law has suffered significant damages.

         WHEREFORE, Newlin Law demands judgment against Defendants for damages, interest,
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 27 of 28 PageID 34



 costs, attorneys’ fees, and such other relief that this Court deems proper.

                   COUNT XIII – COMMON LAW UNFAIR COMPETITION

         150.    Newlin Law incorporates by reference the above paragraphs numbered 1 through

 39, as if fully set forth herein.

         151.    This is an action against Defendants for unfair competition.

         152.    Defendants’ actions set forth herein constitute an unfair, unlawful, or deceptive

 business practice.

         153.    Newlin Law competes with Defendants for a common pool of customers.

         154.    Defendants’ trafficking in the purchase of accident victims’ legal cases from Lead

 Broker in exchange for U.S. currency and said accident victims legal cases are obtained via Lead

 Broker’s Advertising Scheme that created a likelihood of customer confusion.

         155.    As a direct and proximate result of Defendants’ unfair competition, Newlin Law

 has suffered significant damages.

         WHEREFORE, Newlin Law demands judgment against Defendants for damages, interest,

 costs, and such other relief that this Court deems just and proper.

 Dated: December 31, 2018.

                                                Respectfully submitted,

                                                DAN NEWLIN & PARTNERS

                                                 /s/ Jason P. Herman
                                                Jason P. Herman
                                                Florida Bar No.: 149357
                                                Direct: (407) 203-6580
                                                Jason.Herman@newlinlaw.com
                                                Marlene.Zervos@newlinlaw.com
                                                Evelyn.Manzueta@newlinlaw.com
                                                Derrick M. Valkenburg
                                                Florida Bar No.: 11468
                                                Direct: (407) 203-6615
Case 6:19-cv-00383-GAP-GJK Document 1-2 Filed 02/27/19 Page 28 of 28 PageID 35



                                    Derrick.Valkenburg@newlinlaw.com
                                    Heather.Hughes@newlinlaw.com
                                    Mallory.Walker@newlinlaw.com
                                    Dan Newlin & Partners
                                    7335 W. Sand Lake Road, Suite 300
                                    Orlando, FL 32819
                                    Attorneys for Plaintiff
